                                                                                                                              ·····-•·~·---· I
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILED                         I

                                      UNITED STATES DISTRICT COUR "                                            OCT 21 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA                                CLERK US DISTRICT COURT
                                                                                                      i)WTtf,R('I DISTPICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN ACRI                      A      A E             DEPUTY
                                 V.                                 (For Offenses Committed On or After November l, 1987)

         ANGEL LIBRADO GUZMAN-RAMIREZ                                  Case Number:         19CR1575-DMS

                                                                    Casey Donovan CJA
                                                                    Defendant's Attorney
USM Number                       16107408
• -
THE DEFENDANT:
IZl pleaded guilty to count(s)         1 of the Information

 D was found guilty on count( s)
    after a olea of not guiJtv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Connt
Title & Section                       Natnre of Offense                                                              Number(s)
8 USC 1326                            ATTEMPTED REENTRY OF REMOVED ALIEN                                                 1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D     Count(s)                                                is          dismissed on the motion of the United States.
                  --------------
       Assessment : $100.00


 D JVTA Assessment*:
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZl   No fine                •       Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     ~reocm,~;;;:4Jl
                                                                     October 18 20) 9


                                                                     HON. Dana7aih,;
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               ANGEL LIBRADO GUZMAN-RAMIREZ                                              Judgment - Page 2 of2
CASE NUMBER:             19CR1575-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 NINE (9) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on
       •     as notified by the United States Marshal.
                                                                    ------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        l 9CR1575-DMS
